Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128533(93)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128533
                                                                   COA: 246706
                                                                   Wayne CC: 02-004374
  JOEZELL WILLIAMS II,
             Defendant-Appellant.
  _____________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his supplement brief is considered, and the time for such filing is
  extended to November 30, 2005.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 14, 2005                   _________________________________________
                                                                              Clerk